Citation Nr: 0017934	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bipolar disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1955 to 
May 1958.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for bipolar disorder and post-
traumatic stress disorder was denied in a March 1990 rating 
decision.  The veteran did not appeal.

2.  The evidence submitted in support of the petition is 
cumulative of evidence of record at the time of the March 
1990 rating decision. 


CONCLUSION OF LAW

The March 1990 rating decision denying service connection for 
bipolar disorder and post-traumatic stress disorder is final.  
New and material evidence sufficient to reopen the claim has 
not been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder and 
bipolar disorder was denied in a March 1990 rating decision.  
Service connection was denied on the basis that neither 
bipolar disorder nor post-traumatic stress disorder was 
incurred in or manifested by service.  The appellant was 
informed of this rating decision and given notice of his 
procedural and appellate rights, and did not appeal.  

The March 1990 rating decision is final.  However, the claim 
may be reopened upon submission of new and material 
evidence.  

The evidence before the RO at the time of the prior March 
1990 denial is summarized as follows:

The appellant submitted a claim for service connection for a 
nervous disorder to include post-traumatic stress disorder.  
He filed a statement in February 1990 wherein he contended 
that inservice incidents that included exposure to poisonous 
gases; having friends and associates killed during 
paratrooping jumps; and being humiliated by a commanding 
officer, led to the development of depression, anxiety and 
nervousness.

Service medical records were unobtainable.  A VA psychiatric 
examination in February 1990 concluded with a diagnosis of 
bipolar disorder type II.  The psychiatric history given by 
the appellant was extremely vague but it seemed that he had 
been experiencing mood swings over a period of 10-12 years or 
maybe longer.  He had become very depressed in the 1980's.

On claims to reopen previously and finally disallowed claims, 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 3.156 
(a) (1999) in order to have a finally decided claim reopened.  
New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based on all the 
evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107 (b) has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims folder in connection with 
the claim for service connection for bipolar disorder or 
post-traumatic stress disorder since March 1990 consisted of 
the following:

Private medical records from the Community Mental Health 
Center documented an inpatient admission for treatment of 
major depression with psychotic features in February 1995.

VA Medical Center records were submitted.  In March 1995 he 
was seen with a request to transfer his psychiatric treatment 
to the VA.  Unipolar depression was diagnosed and he was 
referred to the mental health clinic.  An April 1995 notation 
indicated that the appellant reported depression beginning in 
1989.  He was diagnosed with mild, recurrent depression in 
July 1996.  In February 1998 and May 1998, he was diagnosed 
with unspecified depression that was said to be stable.

A report of psychiatric testing in June 1999 was submitted.  
The summary indicated denial as a defense mechanism and 
dependency features.  

On mental status examination in February 2000, mild to 
moderate recurrent major depressive disorder was diagnosed.

A March 2000 note indicated that the appellant had requested 
medical clarification regarding his psychiatric history.  He 
reported incidents that took place while he was in service 
including exposure to chemicals and airborne training.  The 
appellant believed his depression starting during that time.  
He was first seen by the examiner in 1995, and his history 
suggested that he had a history of depression years before.  
He was being treated for recurrent major depression.

The appellant and his wife testified before the Board in 
March 2000.  He was exposed to chemicals in service on a 
daily basis and they had to wear gas masks.  This was 
stressful so he asked for reassignment to the Airborne 
division.  Before he had a chance to make a jump, another 
jump crew had servicemen that were killed during a jump.  As 
a result he asked for reassignment out of the Airborne 
division and he resumed his occupation as a military 
policeman.  He was ridiculed and rejected at his next 
assignment for not completing Airborne training.  He was 
given assignments that were not part of his military 
policeman training.  While performing traffic duty he had a 
car that was coming straight at him and would not stop.  He 
put his hand on his pistol and the car turned back.  He asked 
a private whose name he thinks was James Mudd to catch the 
driver, forgetting that Mudd did not have a driver's license.  
Mudd backed the jeep off a cliff and the appellant thought he 
was dead.  He was hurt, but not too badly.  As a result the 
appellant was pulled off patrol and demoted.  When he first 
got out of the military he did not go to see a doctor because 
he did not know what was going on.

The appellant's wife testified that they had been married 
since 1972.  He had nightmares and she had to wake him up.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.



Bipolar Disorder

Service connection for bipolar disorder was denied in March 
1990 on the basis that the evidence did not show that bipolar 
disorder was incurred in service, aggravated by service, or 
manifested to a compensable degree within one year after 
separation from service.  Bipolar disorder was first 
diagnosed on VA examination in February 1990.  In other 
words, at the time service connection for bipolar disorder 
was denied in 1990, competent evidence of inservice bipolar 
disorder or a competent opinion linking the post-service 
diagnosis to service had not been presented.  The February 
1990 examiner indicated that based on the appellant's 
history, he appeared to have a 12-year history of mood swings 
prior to the examination, indicating onset after separation 
from service.

The evidence submitted since the prior final denial fails to 
cure the evidentiary defects that existed in March 1990.  
Evidence of an inservice psychiatric diagnosis including 
bipolar disorder or depression has not been submitted.  The 
appellant continues to be diagnosed and treated for post-
service depressive disorders, but a post-service diagnosis of 
bipolar disorder was in evidence at the time of the prior 
denial.  That which confirms a previously known fact at the 
time of the prior final decision is cumulative and therefore, 
not new and material.  Sagainza v. Derwinski, 1 Vet. 
App. 575, 579 (1991); Godwin v. Derwinski, 1 Vet. App. 419, 
424 (1991).  

The appellant's wife testified regarding post-service 
symptomatology, therefore her testimony is not relevant to 
the issue of inservice incurrence and therefore not new and 
material.  The appellant has also submitted additional 
testimony regarding his belief that his depression began 
during service.  However, his contention that various 
inservice incidents led to the development of depression in 
service was already of record at the time of the prior 
denial.  His additional testimony, even if given in more 
detail in testimony, is cumulative of his prior assertions 
and is not new and material.  Lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.  Hickson v. West, 11 Vet. App. 374(1998).  
The March 2000 notation that attempted to clarify his 
psychiatric history, merely reiterated the appellant's 
contention that his depression began in service, and 
confirmed the previously suggested history of depression 
prior to the 1990 diagnosis.  However, at the time of the 
prior final denial, the medical evidence indicated that the 
appellant's depression had begun prior to 1990, but post-
service.  The March 2000 suggests a history prior to 1995, 
but this adds nothing new and material to what was know at 
the time of the March 1990 rating decision.  The March 2000 
opinion fails to provide a nexus for the post-service 
depression or bipolar disorder and service, as was similarly 
lacking at the time of the March 1990 rating decision.  
Accordingly, new and material evidence has not been presented 
and the petition to reopen the claim for service connection 
for bipolar disorder is denied.


Post-traumatic stress disorder 

Service connection for post-traumatic stress disorder was 
denied in March 1990 on the basis that there was no competent 
evidence of post-traumatic stress disorder.  In other words, 
at the time of the prior final denial, post-traumatic stress 
disorder had not been diagnosed in service and had not been 
diagnosed post-service.

The evidence submitted since the prior final denial does not 
cure the evidentiary defects that existed in March 1990.  The 
evidence submitted since March 1990 does not contain a 
diagnosis of post-traumatic stress disorder, therefore it is 
not new and material and is insufficient to reopen the claim 
for service connection.

When service connection for post-traumatic stress disorder 
was denied in March 1990, the appellant had contended that 
various inservice "incidents" had contributed to his 
development of depression, anxiety and nervousness.  In 
testimony before the undersigned, he testified regarding one 
additional incident involving a jeep accident that was not of 
record in March 1990.  However, this additional testimony is 
not new and material evidence sufficient to reopen the claim 
in light of the fact that post-traumatic stress disorder has 
never been diagnosed.  Therefore, the addition or 
clarification of any number of inservice "incidents" or 
"stressors" are cumulative of his assertions at the time of 
the prior denial that inservice events led to the development 
of his psychiatric problems.  Cumulative assertions by the 
appellant of his belief that inservice events caused his 
psychiatric illness, to include post-traumatic stress 
disorder, are not new and material evidence in the absence of 
a post-traumatic stress disorder diagnosis.


Additional Considerations

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the Statement of 
the Case and Supplemental Statement of the Case which 
provided the law and regulations pertaining to new and 
material evidence.  Additionally, during the Travel Board 
hearing conducted in March 2000, the concept of new and 
material evidence was discussed with the appellant and his 
representative and the type of evidence needed to reopen the 
claim was reviewed.  The file was held open for a period of 
30 days in order for the appellant to submit additional 
evidence.  In this respect, any duty owed the appellant under 
38 C.F.R. § 3.103 has been fulfilled.  Further, it is not 
shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  The Board is aware 
that the service medical records were unavailable as was 
documented in the appellant's claims folder by National 
Personnel Records Center in December 1979.  Fire-related 
service was indicated.  The obligation of the Board to 
explain its findings and conclusions and to consider 
carefully the benefit-of -the-doubt rule is especially 
heightened in cases where the service medical records are 
presumed destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the appellant indicated in testimony that 
he did not seek treatment for any psychiatric problems until 
many years after service because he did not know what was 
going on with him.  The VA examiner in March 1990 noted that 
his bipolar disorder had been untreated.  Therefore, there is 
no reason for the Board to believe that the service medical 
records would have contained an inservice diagnosis.  Thus, 
no additional development action is warranted.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).


ORDER

The petition to reopen the claim for service connection for 
bipolar disorder/major depressive disorder and post-traumatic 
stress disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

